DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 of US application 16/515,644 filed 7/18/19 were examined. Examiner filed a non-final rejection on 10/12/21.
Applicant filed remarks and arguments on 1/3/22. Claims 1, 6, 11-13 and 15-20 were amended (applicant has incorrectly listed claim 20 as “Original” in the latest claim set, but it has actually been amended). Claims 2, 5 and 14 were cancelled. Claims 21-23 were newly added. Claims 1, 3-4, 6-13 and 15-23 are presently pending and presented for examination.

Response to Arguments
Regarding the claim objections: applicant’s amendments have resolved the minor informalities originally objected to by examiner as per examiner’s suggestions. The previously given claim objections are therefore withdrawn.
Regarding the rejections under 35 USC 101: applicant’s amendments have amended independent claims 1 and 11, as well as improper dependent claim 20, to include the patent eligible subject matter of claims 5 and 14. Claims 1, 11 and 20 are therefore patent eligible under 35 USC 101; the newly incorporated limitations of these claims recite control of driving operations of a vehicle, which is not something that a user can perform mentally or manually, and therefore serves to integrate the judicial exception into a practical application. The previously given 101 rejections of claims 1, 3-4, 6-13 and 15-20 are therefore withdrawn.
Regarding the rejections under 35 USC 102 and 103: Applicant's arguments filed 1/3/22 (hereinafter referred to as the “Remarks”) have been fully considered but they are not persuasive.
Regarding claims 1, 11 and 20, applicant argues that, “Stark [US 20190092332 A1] fails to disclose any one of frequency information, delay information, heartbeat detection information, security gateway monitoring information, information on an industrial personal computer environment, a central processing unit (CPU) usage rate, memory usage and disk information, and thus fails to disclose a determination performed based on such data information” (emphasis original) (See at least Page 11 in the Remarks).
However, this argument is not persuasive because Stark does teach A vehicle fault handling method (See at least Fig. 12 in Stark: Stark discloses that a flow diagram 1200 that may be performed by one or more processors, such as one or more processors of control computing devices of the planner system 102 and/or computing device 110 in order to detect propulsion failures and stop the vehicle safely [See at least Stark, 0072]), comprising: 
obtaining, by a vehicle fault handling device, data information of a main system of a vehicle in real time (See at least Fig. 12 in Stark: Stark discloses that at block 1220, the acceleration of the vehicle is monitored while the vehicle is being operated in an autonomous driving mode [See at least Stark, 0072]), wherein the data information comprises one or more of frequency information, delay information, heartbeat detection information, security gateway monitoring information, information on an industrial personal computer environment (See at least Fig. 12 in Stark: Stark discloses that at block 1220, the acceleration of the vehicle is monitored while the vehicle is being operated in an autonomous driving mode [See at least Stark, 0072]. Stark further discloses that flow diagram 1200 may be performed by one or more processors, such as one or more processors of control computing devices of the planner system 102 and/or computing device 110 in order to detect propulsion failures and stop the vehicle safely [See at least Stark, 0072]. Because applicant does not specifically define the “industrial personal computer environment”, Stark’s “one or more processors” may be regarded as applicant’s “industrial personal computer environment”. It will further be appreciated that the acceleration of [Stark, 0072] is information stored on the one or more processors), a central processing unit (CPU) usage rate, memory usage and disk information; 
determining, by the vehicle fault handling device, whether the main system has a fault according to the data information (See at least Fig. 12 in Stark: Stark discloses that the monitored acceleration is compared with the first commands at block 1230, and an error is determined with the acceleration system based on the comparison at block 1240 [See at least Stark, 0072]); and 
controlling, by the vehicle fault handling device, the vehicle to perform an operation if the main system has a fault, wherein the operation comprises one of stopping, decelerating or turning (Stark discloses that, responsive to detecting propulsion failures, the system may stop the vehicle safely [See at least Stark, 0071-0072]).
For at least the above stated reasons, claims 1 and 11 and their dependents are not allowed over the prior art of record. Furthermore, for at least the above stated reasons, improper dependent claim 20 is also not allowable over the prior art of record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Examiner would like to note that applicant has incorrectly listed this amended claim as “Original” in the latest claim set, but it has as a matter of fact been amended when compared to the original claim set filed 7/18/19. 
Regarding claim 20, the claim recites the preamble, “A non-volatile computer readable storage medium”. This suggests that the claim is an independent claim reciting a non-volatile computer readable storage medium. However, the claim also recites the limitation, “implements a method according to claim 1”, which suggests that that the claim is a dependent claim reciting a method. It is therefore indefinite whether applicant intends for claim 20 to be:
	(i) an independent claim reciting a non-volatile computer readable storage medium OR
	(ii) a dependent claim reciting a method.
	If (i) is applicant’s intention, then applicant can amend the claim to keep the preamble “A non-volatile computer readable storage medium”, delete the limitation “implements a method according to claim 1”, and add each of the individual limitations of claim 1 in its place.
	If (ii) is applicant’s intention, then applicant can amend the claim so that the preamble instead reads, “The method according to claim 1”, delete the remainder of the claim, and add any other limitations that applicant sees fit.
	Until one of these amendments or another such appropriate amendment is made, the claim is rendered indefinite and rejected under 35 USC 112(b). For purposes of prior art rejection, examiner will apply examiner’s broadest reasonable interpretation so that either of the above interpretations may be utilized.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 7, 11-13, 16 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stark et al. (US 20190092332 A1), hereinafter referred to as Stark.
Regarding claim 1, Stark discloses A vehicle fault handling method (See at least Fig. 12 in Stark: Stark discloses that a flow diagram 1200 that may be performed by one or more processors, such as one or more processors of control computing devices of the planner system 102 and/or computing device 110 in order to detect propulsion failures and stop the vehicle safely [See at least Stark, 0072]), comprising: 
obtaining, by a vehicle fault handling device, data information of a main system of a vehicle in real time (See at least Fig. 12 in Stark: Stark discloses that at block 1220, the acceleration of the vehicle is monitored while the vehicle is being operated in an autonomous driving mode [See at least Stark, 0072]), wherein the data information comprises one or more of frequency information, delay information, heartbeat detection information, security gateway monitoring information, information on an industrial personal computer environment (See at least Fig. 12 in Stark: Stark discloses that at block 1220, the acceleration of the vehicle is monitored while the vehicle is being operated in an autonomous driving mode [See at least Stark, 0072]. Stark further discloses that flow diagram 1200 may be performed by one or more processors, such as one or more processors of control computing devices of the planner system 102 and/or computing device 110 in order to detect propulsion failures and stop the vehicle safely [See at least Stark, 0072]. Because applicant does not specifically define the “industrial personal computer environment”, Stark’s “one or more processors” may be regarded as applicant’s “industrial personal computer environment”. It will further be appreciated that the acceleration of [Stark, 0072] is information stored on the one or more processors), a central processing unit (CPU) usage rate, memory usage and disk information; 
determining, by the vehicle fault handling device, whether the main system has a fault according to the data information (See at least Fig. 12 in Stark: Stark discloses that the monitored acceleration is compared with the first commands at block 1230, and an error is determined with the acceleration system based on the comparison at block 1240 [See at least Stark, 0072]); and 
controlling, by the vehicle fault handling device, the vehicle to perform an operation if the main system has a fault, wherein the operation comprises one of stopping, decelerating or turning (Stark discloses that, responsive to detecting propulsion failures, the system may stop the vehicle safely [See at least Stark, 0071-0072]).

Regarding claim 3, Stark discloses The method according to claim 1, wherein the determining, by the vehicle fault handling device, whether the main system has a fault according to the data information, comprises:
determining, by the vehicle fault handling device, whether the data information satisfies a preconfigured reference range corresponding to the data information (See at least Fig. 12 in Stark: Stark discloses that the monitored acceleration is compared with the first commands at block 1230 [See at least Stark, 0072]);
if the data information satisfies the preconfigured reference range corresponding to the data information, determining that the main system does not have a fault (See at least Fig. 12 in Stark: Stark discloses that an error is determined with the acceleration system based on the comparison at block 1240 [See at least Stark, 0072]. Stark further discloses that, for instance, if the difference between the current state of the vehicle's acceleration or orientation and that required by the current commands is greater than a threshold value, the computing device 110 may determine that there is a mismatch [See at least Stark, 0063]. Stark further discloses that the error may occur when the actual acceleration is “too much” compared to the desired acceleration and “not enough” compared to the desired acceleration [See at least Stark, 0064]. Since these aforementioned criteria are used to detect errors, it will be appreciated by anyone of ordinary skill in the art that, when the range of acceptable accelerations is not so abrogated, there is no error detected);
if the data information does not satisfy the preconfigured reference range corresponding to the data information, determining that the main system has a fault (See at least Fig. 12 in Stark: Stark discloses that an error is determined with the acceleration system based on the comparison at block 1240 [See at least Stark, 0072]. Stark further discloses specifics of the comparison in at least [Stark, 0063-0064]).

Regarding claim 4, Stark discloses The method according to claim 3, wherein the determining, by the vehicle fault handling device, whether the data information satisfies a preconfigured reference range corresponding to the data information, comprises: 
comparing, by the vehicle fault handling device, the data information with a maximum value and a minimum value of the preconfigured reference range corresponding to the data information (Stark discloses that the error may be detected when the actual acceleration is “too much” compared to the desired acceleration or “not enough” compared to the desired acceleration [See at least Stark, 0064]); 
if the data information is greater than the maximum value of the preconfigured reference range or less than the minimum value of the preconfigured reference range, determining that the data information does not satisfy the preconfigured reference range corresponding to the data information (See at least Fig. 12 in Stark: Stark discloses that an error is determined with the acceleration system based on the comparison at block 1240 [See at least Stark, 0072]. Stark further discloses that, for instance, if the difference between the current state of the vehicle's acceleration or orientation and that required by the current commands is greater than a threshold value, the computing device 110 may determine that there is a mismatch [See at least Stark, 0063]. Stark further discloses that the error detection may occur when the actual acceleration is “too much” compared to the desired acceleration and when the actual acceleration is “not enough” compared to the desired acceleration [See at least Stark, 0064]); and 
if the data information is smaller than the maximum value of the preconfigured reference range and greater than the minimum value of the preconfigured reference range, determining that the data information satisfies the preconfigured reference range corresponding to the data information (See at least Fig. 12 in Stark: Stark discloses that an error is determined with the acceleration system based on the comparison at block 1240 [See at least Stark, 0072]. Stark further discloses that, for instance, if the difference between the current state of the vehicle's acceleration or orientation and that required by the current commands is greater than a threshold value, the computing device 110 may determine that there is a mismatch [See at least Stark, 0063]. Stark further discloses that the error detection may occur when the actual acceleration is “too much” compared to the desired acceleration and when the actual acceleration is “not enough” compared to the desired acceleration [See at least Stark, 0064]. Since these aforementioned criteria are used to detect errors, it will be appreciated by anyone of ordinary skill in the art that, when the range of acceptable accelerations is not so abrogated, there is no error detected).

Regarding claim 7, Stark discloses The method according to claim 1, wherein if the main system has a fault, the method further comprises:
performing, by the vehicle fault handling device, an alarming process (See at least Fig. 12 in Stark: Stark discloses that an error is determined with the acceleration system based on the comparison at block 1240 [See at least Stark, 0072]. Stark further discloses that, at block 1250, when the error is determined, the vehicle is controlled in the autonomous driving mode by generating second commands, based on the determining [See at least Stark, 0072]. The response of the vehicle controls as a result of receiving the error may broadly be regarded as an alarming process).

Regarding claim 11, Stark discloses A vehicle fault handling apparatus (See at least Fig. 12 in Stark: Stark discloses that a flow diagram 1200 that may be performed by one or more processors, such as one or more processors of control computing devices of the planner system 102 and/or computing device 110 in order to detect propulsion failures and stop the vehicle safely [See at least Stark, 0072]), comprising at least one processor and a memory (See at least [Stark, 0072]); 
wherein, the memory has a computer program stored therein (See at least [Stark, 0072]); and 
the at least one processor, when executing the computer program, is configured to: 
obtain data information of a main system of a vehicle in real time (See at least Fig. 12 in Stark: Stark discloses that at block 1220, the acceleration of the vehicle is monitored while the vehicle is being operated in an autonomous driving mode [See at least Stark, 0072]), wherein the data information comprises one or more of frequency information, delay information, heartbeat detection information, security gateway monitoring information, information on an industrial personal computer environment (See at least Fig. 12 in Stark: Stark discloses that at block 1220, the acceleration of the vehicle is monitored while the vehicle is being operated in an autonomous driving mode [See at least Stark, 0072]. Stark further discloses that flow diagram 1200 may be performed by one or more processors, such as one or more processors of control computing devices of the planner system 102 and/or computing device 110 in order to detect propulsion failures and stop the vehicle safely [See at least Stark, 0072]. Because applicant does not specifically define the “industrial personal computer environment”, Stark’s “one or more processors” may be regarded as applicant’s “industrial personal computer environment”. It will further be appreciated that the acceleration of [Stark, 0072] is information stored on the one or more processors), a central processing unit (CPU) usage rate, memory usage and disk information; 
determine whether the main system has a fault according to the data information (See at least Fig. 12 in Stark: Stark discloses that the monitored acceleration is compared with the first commands at block 1230, and an error is determined with the acceleration system based on the comparison at block 1240 [See at least Stark, 0072]); and 
control the vehicle to perform an operation if the main system has a fault, wherein the operation comprises one of stopping, decelerating or turning (Stark discloses that, responsive to detecting propulsion failures, the system may stop the vehicle safely [See at least Stark, 0071-0072]).

Regarding claim 12, Stark discloses The apparatus according to claim 11, wherein the at least one processor is configured to: 
determine whether the data information satisfies a preconfigured reference range corresponding to the data information (See at least Fig. 12 in Stark: Stark discloses that the monitored acceleration is compared with the first commands at block 1230 [See at least Stark, 0072]); 
if the data information satisfies the preconfigured reference range corresponding to the data information, determine that the main system does not have a fault (See at least Fig. 12 in Stark: Stark discloses that an error is determined with the acceleration system based on the comparison at block 1240 [See at least Stark, 0072]. Stark further discloses that, for instance, if the difference between the current state of the vehicle's acceleration or orientation and that required by the current commands is greater than a threshold value, the computing device 110 may determine that there is a mismatch [See at least Stark, 0063]. Stark further discloses that the error may occur when the actual acceleration is “too much” compared to the desired acceleration and “not enough” compared to the desired acceleration [See at least Stark, 0064]. Since these aforementioned criteria are used to detect errors, it will be appreciated by anyone of ordinary skill in the art that, when the range of acceptable accelerations is not so abrogated, there is no error detected); 
if the data information does not satisfy the preconfigured reference range corresponding to the data information, determine that the main system has a fault (See at least Fig. 12 in Stark: Stark discloses that an error is determined with the acceleration system based on the comparison at block 1240 [See at least Stark, 0072]. Stark further discloses specifics of the comparison in at least [Stark, 0063-0064]).

Regarding claim 13, Stark discloses The apparatus according to claim 12, wherein the at least one processor is configured to: 
compare the data information with a maximum value and a minimum value of the preconfigured reference range corresponding to the data information (Stark discloses that the error may be detected when the actual acceleration is “too much” compared to the desired acceleration or “not enough” compared to the desired acceleration [See at least Stark, 0064]); 
if the data information is greater than the maximum value of the preconfigured reference range or less than the minimum value of the preconfigured reference range, determine that the data information does not satisfy the preconfigured reference range corresponding to the data information (See at least Fig. 12 in Stark: Stark discloses that an error is determined with the acceleration system based on the comparison at block 1240 [See at least Stark, 0072]. Stark further discloses that, for instance, if the difference between the current state of the vehicle's acceleration or orientation and that required by the current commands is greater than a threshold value, the computing device 110 may determine that there is a mismatch [See at least Stark, 0063]. Stark further discloses that the error detection may occur when the actual acceleration is “too much” compared to the desired acceleration and when the actual acceleration is “not enough” compared to the desired acceleration [See at least Stark, 0064]); and 
if the data information is smaller than the maximum value of the preconfigured reference range and greater than the minimum value of the preconfigured reference range, determine that the data information satisfies the preconfigured reference range corresponding to the data information (See at least Fig. 12 in Stark: Stark discloses that an error is determined with the acceleration system based on the comparison at block 1240 [See at least Stark, 0072]. Stark further discloses that, for instance, if the difference between the current state of the vehicle's acceleration or orientation and that required by the current commands is greater than a threshold value, the computing device 110 may determine that there is a mismatch [See at least Stark, 0063]. Stark further discloses that the error detection may occur when the actual acceleration is “too much” compared to the desired acceleration and when the actual acceleration is “not enough” compared to the desired acceleration [See at least Stark, 0064]. Since these aforementioned criteria are used to detect errors, it will be appreciated by anyone of ordinary skill in the art that, when the range of acceptable accelerations is not so abrogated, there is no error detected).

Regarding claim 16, Stark discloses The apparatus according to claim 11, wherein if the main system has a fault, the at least one processor is further configured to perform an alarming process (See at least Fig. 12 in Stark: Stark discloses that an error is determined with the acceleration system based on the comparison at block 1240 [See at least Stark, 0072]. Stark further discloses that, at block 1250, when the error is determined, the vehicle is controlled in the autonomous driving mode by generating second commands, based on the determining [See at least Stark, 0072]. The response of the vehicle controls as a result of receiving the error may broadly be regarded as an alarming process).

Regarding claim 20, Stark discloses A non-volatile computer readable storage medium, wherein the non-volatile computer readable storage medium has a computer program stored therein, and the computer program, when being executed, implements a method (See at least Fig. 12 in Stark: Stark discloses that a flow diagram 1200 that may be performed by one or more processors, such as one or more processors of control computing devices of the planner system 102 and/or computing device 110 in order to detect propulsion failures and stop the vehicle safely [See at least Stark, 0072]) according to claim 1 (See at least the 102 rejection of claim 1 above).

Regarding claim 21, Stark discloses The method according to claim 1, wherein the data information further comprises one or more of collision detection information, information collected from a chassis (See at least Fig. 13 in Stark: Stark discloses that at block 1310, the vehicle is controlled in an autonomous driving mode by generating first commands for steering control and sending the first commands to a steering actuator of a steering system of the vehicle in order to cause the vehicle to change orientation; at block 1320, the orientation of the vehicle is monitored while the vehicle is being operated in an autonomous driving mode; the monitored orientation is compared with the first commands at block 1330; an error is determined with the steering system based on the comparison at block 1340; and at block 1350, when the error is determined, the vehicle is controlled in the autonomous driving mode by generating second commands which do not require any change in the vehicle's orientation by the steering system [See at least Stark, 0073]. Stark further discloses that a signal may identify if there is “too much” change in the vehicle's orientation or “not enough” change in the vehicle's orientation; more particularly, the signal may identify errors in one or more of acceleration, speed, position (both longitudinally and laterally), yaw (direction in which the vehicle is pointing), etc. [See at least Start, 0064]. It will be therefore be appreciated that the orientation is indicative of the yaw of the vehicle, which is indicative of a the direction of the chassis of the vehicle. Stark further discloses that the methods of Figs. 12 and 13 may both be implemented on the same vehicle [See at least Stark, 0074]), and human-machine interface (HMI) information.

Regarding claim 22, Stark discloses The method according to claim 1, wherein the frequency information refers to a transmission frequency of data flow in the main system (Stark discloses that vehicle 100 may periodically send server computing devices location information provided by the vehicle's positioning system and the one or more server computing devices may track the location of the vehicle [See at least Stark, 0051]), the delay information refers to delay information of transmission of data flow in the main system (Stark discloses that vehicle 100 may periodically send server computing devices location information provided by the vehicle's positioning system and the one or more server computing devices may track the location of the vehicle [See at least Stark, 0051]. It will be appreciated that, because the vehicle sends location data periodically, there is a delay between each transmission executed by the vehicle), and the heartbeat detection information indicates whether a process is online (Stark discloses that the one or more computing devices 110 of vehicle 100 may receive or transfer information to and from other computing devices, for instance using wireless network connections 156 [See at least Stark, 0048]. Receiving of information via a network may be regarded as determining that a network communication process is online).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stark et al. (US 20190092332 A1) in view of Hilligardt et al. (US 20190300007 A1), hereinafter referred to as Hilligardt.
Regarding claim 6, Stark discloses The method according to claim 5.
However, Stark does not explicitly teach the method wherein the controlling, by the vehicle fault handling device, the vehicle to stop or decelerate, comprises: 
sending, by the vehicle fault handling device, a brake instruction to a brake system of the vehicle, so that the brake system performs a braking and decelerating process, or a stopping process according to the brake instruction.
However, Hilligardt does teach a method for stopping an autonomous vehicle wherein the controlling, by the vehicle fault handling device, the vehicle to stop or decelerate, comprises: 
sending, by the vehicle fault handling device, a brake instruction to a brake system of the vehicle, so that the brake system performs a braking and decelerating process, or a stopping process according to the brake instruction (See at least Fig. 9 in Hilligardt: Hilligardt teaches that if, in operation 925, the method 900 determines that vehicle 100 is not operable in the degraded driving mode, then the method 900 proceeds to operation 945 and determines the at least one maneuver to be a stop operation that causes the autonomous vehicle 100 to stop, such as by a gradual application or a rapid application of the vehicle's 100 brakes [See at least Hilligardt, 0132]). Both Stark and Hilligardt teach methods for safely stopping an autonomous vehicle in an emergency scenario. However, only Hilligardt explicitly teaches where the stopping may be performed by the vehicle’s brakes.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the emergency stopping system of Stark to also stop the autonomous vehicle by applying the autonomous vehicle’s brakes, as in Hilligardt. Anyone of ordinary skill in the art will appreciate that brakes are an obvious way to stop a vehicle in a situation in which an emergency stop is required (With regard to this reasoning, see at least [Hilligardt, 0132]).

Regarding claim 15, Stark discloses The apparatus according to claim 14
However, Stark does not explicitly teach the apparatus wherein the processor is configured to: 
send a brake instruction to a brake system of the vehicle, so that the brake system performs a braking and decelerating process, or a stopping process according to the brake instruction.
However, Hilligardt does teach a method for stopping an autonomous vehicle wherein the controlling, by the vehicle fault handling device, the vehicle to stop or decelerate, comprises: 
sending, by the vehicle fault handling device, a brake instruction to a brake system of the vehicle, so that the brake system performs a braking and decelerating process, or a stopping process according to the brake instruction (See at least Fig. 9 in Hilligardt: Hilligardt teaches that if, in operation 925, the method 900 determines that vehicle 100 is not operable in the degraded driving mode, then the method 900 proceeds to operation 945 and determines the at least one maneuver to be a stop operation that causes the autonomous vehicle 100 to stop, such as by a gradual application or a rapid application of the vehicle's 100 brakes [See at least Hilligardt, 0132]). Both Stark and Hilligardt teach methods for safely stopping an autonomous vehicle in an emergency scenario. However, only Hilligardt explicitly teaches where the stopping may be performed by the vehicle’s brakes.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the emergency stopping system of Stark to also stop the autonomous vehicle by applying the autonomous vehicle’s brakes, as in Hilligardt. Anyone of ordinary skill in the art will appreciate that brakes are an obvious way to stop a vehicle in a situation in which an emergency stop is required (With regard to this reasoning, see at least [Hilligardt, 0132]).

Claim 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stark et al. (US 20190092332 A1) in view of Shimizu (US 20160265196 A1), hereinafter referred to as Shimizu.
Regarding claim 8, Stark discloses The method according to claim 7.
However, Stark does not explicitly teach the method wherein the performing, by the vehicle fault handling device, an alarming process, comprises:
generating, by the vehicle fault handling device, an alarming tone for warning.
However, Shimizu does teach a method for operating a vehicle wherein the performing, by the vehicle fault handling device, an alarming process, comprises:
generating, by the vehicle fault handling device, an alarming tone for warning (See at least Fig. 8 in Shimizu: Shimizu teaches an alarm buzzer may be output responsive to the detection of an abnormality [See at least Shimizu, 0063-0065]). Both Stark and Shimizu teach methods for detecting abnormalities in a vehicle. However, only Shimizu explicitly teaches where an audio tone may be output responsive to the detection.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the malfunction detection system of Stark to also output an audio tone in response to detecting a malfunction, as in Shimizu. Anyone of ordinary skill in the art will appreciate that such tones alert users to issues of the vehicle, which improves safety.

Regrading claim 9, Stark discloses The method according to claim 7.
However, Stark does not explicitly disclose the method wherein the performing, by the vehicle fault handling device, an alarming process, comprises: 
generating, by the vehicle fault handling device, an alarming message for displaying on a screen of the vehicle.
However, Shimizu does teach a method for operating a vehicle wherein the performing, by the vehicle fault handling device, an alarming process, comprises: 
generating, by the vehicle fault handling device, an alarming message for displaying on a screen of the vehicle (See at least Fig. 16 in Shimizu: Shimizu teaches that information of the plurality of occurring abnormalities is displayed in display areas E21 to E23 of a vehicle’s display screen [See at least Shimizu, 0081]). Both Stark and Shimizu teach methods for detecting malfunctions in a vehicle. However, only Shimizu explicitly teaches where error messages may be displayed on a screen of the vehicle responsive to the detection.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the malfunction detection system of Stark to also display error messages on a screen responsive to the detection, as in Shimizu. Doing so improves safety by allowing users to easily see when an error has occurred.

Regarding claim 17, Stark discloses The apparatus according to claim 16.
However, Stark does not explicitly disclose the apparatus wherein the processor is configured to:
generate an alarming tone for warning.
However, Shimizu does teach a vehicle configured to generate an alarming tone for warning (See at least Fig. 8 in Shimizu: Shimizu teaches an alarm buzzer may be output responsive to the detection of an abnormality [See at least Shimizu, 0063-0065]). Both Stark and Shimizu teach methods for detecting abnormalities in a vehicle. However, only Shimizu explicitly teaches where an audio tone may be output responsive to the detection.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the malfunction detection system of Stark to also output an audio tone in response to detecting a malfunction, as in Shimizu. Anyone of ordinary skill in the art will appreciate that such tones alert users to issues of the vehicle, which improves safety.

Regarding claim 18, Stark discloses The apparatus according to claim 16.
However, Stark does not explicitly disclose the apparatus wherein the processor is configured to:
generate an alarming message for displaying on a screen of the vehicle.
However, Shimizu does teach a vehicle configured to generate an alarming message for displaying on a screen of the vehicle (See at least Fig. 16 in Shimizu: Shimizu teaches that information of the plurality of occurring abnormalities is displayed in display areas E21 to E23 of a vehicle’s display screen [See at least Shimizu, 0081]). Both Stark and Shimizu teach methods for detecting malfunctions in a vehicle. However, only Shimizu explicitly teaches where error messages may be displayed on a screen of the vehicle responsive to the detection.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the malfunction detection system of Stark to also display error messages on a screen responsive to the detection, as in Shimizu. Doing so improves safety by allowing users to easily see when an error has occurred.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stark et al. (US 20190092332 A1) in view of Ferguson et al. (US 20190130349 A1), hereinafter referred to as Ferguson.
Regarding claim 10, Stark discloses The method according to claim 7.
However, Stark does not explicitly disclose the method wherein the performing, by the vehicle fault handling device, an alarming process, comprises: 
generating, by the vehicle fault handling device, alarming information to send to a remote control server.
However, Ferguson does teach a method for detecting a fault in an unmanned vehicle wherein the performing, by the vehicle fault handling device, an alarming process, comprises: 
generating, by the vehicle fault handling device, alarming information to send to a remote control server (Ferguson teaches that if an autonomous pickup/delivery vehicle (AP/DV) system is delivering navigation instructions but sensor information indicates that the actual movement of the AP/DV does not correspond to the navigation instructions, the AP/DV system may transmit a distress signal to the remote control station [See at least Ferguson, 0133]). Both Ferguson and Stark teach methods for fault handling in autonomous vehicles. However, only Ferguson explicitly teaches where the controller of the vehicle may send a distress signal to a remote control server.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the autonomous vehicle system of Stark to also be able to send distress signals to a remote control server responsive to a detected fault, as in Ferguson. Doing so improves safety by notifying operators of the vehicle system of failure so that they may react accordingly (With regard to this reasoning, see at least [Ferguson, 0133]).

Regarding claim 19, Stark discloses The apparatus according to claim 16.
However, Stark does not explicitly disclose the apparatus wherein the processor is configured to:
generate alarming information to send to a remote control server.
However, Ferguson does teach an autonomous vehicle system wherein the processor is configured to:
generate alarming information to send to a remote control server (Ferguson teaches that if an autonomous pickup/delivery vehicle (AP/DV) system is delivering navigation instructions but sensor information indicates that the actual movement of the AP/DV does not correspond to the navigation instructions, the AP/DV system may transmit a distress signal to the remote control station [See at least Ferguson, 0133]). Both Ferguson and Stark teach methods for fault handling in autonomous vehicles. However, only Ferguson explicitly teaches where the controller of the vehicle may send a distress signal to a remote control server.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the autonomous vehicle system of Stark to also be able to send distress signals to a remote control server responsive to a detected fault, as in Ferguson. Doing so improves safety by notifying operators of the vehicle system of failure so that they may react accordingly (With regard to this reasoning, see at least [Ferguson, 0133]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Stark et al. (US 20190092332 A1) in view of Heo et al. (US 20210269029 A1), hereinafter referred to as Heo.
Regarding claim 23, Stark discloses The method according to claim 1.
However, Stark does not explicitly disclose the system further comprising: changing a travelling status of the vehicle when the vehicle fault handling device has a fault, wherein the fault of the vehicle fault handling device is detected by the main system.
However, Heo does teach a system for monitoring steering angle sensor values further comprising: changing a travelling status of the vehicle when the steering sensor has a fault, wherein the fault of the steering sensor is detected by the main system (Heo teaches that when the abnormality (abnormal operation) of the input steering angle sensor is detected, the control unit 120 may perform control to stop the angle overlay operation; when the angle overlay operation is stopped, autonomous driving is terminated, and thus a driver must directly control the steering of the vehicle [See at least Heo, 0044]). Both Heo and Stark teach methods of autonomously operating a vehicle based on a sensed steering angle value (See at least Fig. 13 in Stark: Stark discloses that a fault may be detected in the steering system of the vehicle [See at least Stark, 0073]. Stark further discloses that this steering system fault detection method may be implemented in the same vehicle as the acceleration system fault detection method [See at least Stark, 0074]. Stark further discloses that the error in the steering system may be detected by a steering angle sensor [See at least Stark, 0063]). However, only Heo explicitly teaches the method where a fault in the steering angle sensor itself is detected by a control unit of the vehicle, and where autonomous driving is terminated as a result.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the autonomous vehicle operation method of Stark to also detect a malfunction in the steering angle sensor itself, which is part of Stark’s fault detection system (See at least [Stark, 0063]), by a control unit of the vehicle, and terminate autonomous driving completely upon detecting the sensor malfunction, as in Heo. Doing so improves safety by allowing the vehicle to completely terminate unsafe autonomous driving in a situation where sensors which are necessary for steering fault detection are malfunctioning.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668